--------------------------------------------------------------------------------

EXHIBIT 10.5


AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


FOR


RBT PRO, LLC
a Delaware limited liability company
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
RBT PRO, LLC
 
RiceBran Technologies, a California corporation (“RBT”), and WONA Inc., a
Delaware corporation (“WONA” and together with RBT, “Members”), agree, effective
as of April 2, 2013 (the “Effective Date”), as follows:


ARTICLE I
Recitals.


1.1.           Certificate.  A Certificate of Formation for RBT PRO, LLC
(“Certificate”), a limited liability company formed under the laws of the State
of Delaware (“Company”), was filed with the office of the Delaware Secretary of
State.


1.2           Original Operating Agreement.  A limited liability agreement of
the Company has been adopted and approved by RBT as the sole member of the
Company for the regulation of the Company under the Delaware Limited Liability
Company Act (“Original Agreement”).


1.3           DSM Transaction.  RBT and DSM New Business Development B.V., a
private company with limited liability organized under the laws of the
Netherlands (“DSM”) previously entered into a Joint Research and Development
Agreement dated August 15, 2011 (“R&D Agreement”) for the purpose of performing
joint research and development for the development of rice bran derived products
and related business development activities, as more fully described in the R&D
Agreement.  As a result of the research conducted pursuant to the R&D Agreement,
the parties thereto developed certain intellectual property and know-how
(“Developed IP”).  Such Developed IP and certain background intellectual
property and know-how owned by RBT and DSM respectively defined as the “DSM
Background Technology” and “RBT Background Technology” was licensed to the
Company pursuant to a License Agreement by and among DSM, RBT and the Company,
effective as of March 1, 2013 (“DSM License Agreement”).


1.4           Sublicense Rights.  Effective as of the Effective Date, (i) RBT,
the Company and Wilmar (Shanghai) Biotechnology Research & Development Centre
Co., Ltd (“WBRDC”) entered a Sublicense Agreement pursuant to which the Company
sublicensed certain rights under the DSM License Agreement and certain rights of
WBRDC to RBT (“RBT Sublicense Agreement”) and (ii) RBT, the Company and WBRDC
entered into a Sublicense Agreement pursuant to which the Company sublicensed
certain rights under the DSM License Agreement and certain rights of RBT to
WBRDC (“WBRDC Sublicense Agreement”).


1.5           Cross-License.  In connection with the business operations
contemplated pursuant to the WBRDC Sublicense Agreement and the RBT Sublicense
Agreement and in addition to the other license rights granted pursuant to those
agreements, RBT and WBRDC licensed to each other rights in intellectual property
pursuant to a Cross License Agreement of even date herewith (“Cross License
Agreement”, and together with the WBRDC Sublicense Agreement and the RBT
Sublicense Agreement, the “Sublicense Agreements”).
 
 
1

--------------------------------------------------------------------------------

 
 
1.6           Additional Member; Manager Managed.  As of the Effective Date, the
Company admitted WONA as an additional Member of the Company. The Members intend
that the Company be Manager managed.


1.7           Amend and Restate Operating Agreement.  The Members desire to
amend and restate the Original Agreement in its entirety; and to enter into this
Agreement to govern the organization and operation of the Company and the scope
and conduct of its business from and after the Effective Date.


1.8.           Adoption of Agreement.  The Members hereby adopt and approve this
Amended and Restated Operating Agreement for the Company under the Act (as
defined below) upon the terms set forth herein.


1.9           Currency.  Unless specifically provided otherwise herein, all
references to monetary units shall refer to the currency of the United States of
America.


ARTICLE II
Certain Definitions.


The following terms shall have the meanings set forth below unless the context
requires otherwise:


“Act” means the Delaware Limited Liability Company Act, Delaware Code Annotated
Title 6, Sections 18-101 through 18-1109, as amended from time to time and any
corresponding provisions of succeeding law.


“Affiliate” means any individual, partnership, corporation, trust or other
entity or association, that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person.  The term “control,” as used above, means, with respect to a corporation
or limited liability company, the right to exercise, directly or indirectly,
more than fifty percent (50%) of the voting rights attributable to the
controlled corporation or limited liability company and, with respect to any
individual, partnership, trust, other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.


“Agreement” means this Amended and Restated Limited Liability Company Agreement
of RBT PRO, LLC, as amended.


“Assignee” means a person who has acquired a beneficial interest in the Company
who is not a substitute Member in accordance with the requirements of this
Agreement.


“Bankruptcy”  means, with respect to any Person, any of the following events
occurring after the Effective Date:  (a) the filing by such Person for, or its
consent to, the appointment of a trustee, receiver, or custodian of such
Person’s assets: (b) the entry of an order for relief with respect to such
Person in proceedings under the United States Bankruptcy Code, as amended or
superseded from time to time; (c) the making by such Person of a general
assignment for the benefit of creditors; (d) the entry of an order, judgment, or
decree by any court of competent jurisdiction appointing a trustee, receiver, or
custodian of the assets of such Person unless the proceedings and the person
appointed are dismissed within ninety (90) days; or (e) the failure by such
Person generally to pay his or her debts as the debts become due within the
meaning of Section 303(h)(1) of the United States Bankruptcy Code, as determined
by the Bankruptcy Court, or the admission in writing of such Person of its
inability to pay its debts as they become due.
 
 
2

--------------------------------------------------------------------------------

 
 
“Business” has the meaning set forth in Section 3.5.
 
“Business Day” means any day other than a Saturday, Sunday or a day upon which
banking institutions are authorized or required by law or executive order to be
closed in the City of New York, New York.


“Capital Account” means an account initially reflecting the Capital Contribution
of a Member which the Company establishes and maintains for such Member pursuant
to Section 4.3.


“Capital Contribution” means the total value of cash and fair market value of
property, as determined by the Manager and the Management Committee contributed
to the Company by a Member or the Member’s predecessor in interest.


"Capital Transaction" means (i) the sale, lease, exchange, condemnation,
casualty or other disposition of the Company’s or Subsidiaries business or
capital assets, whether voluntary or involuntary, and (ii) any financing or
refinancing of the Company’s or Subsidiaries assets or other Company borrowing
except for credit purchases of goods and services on a current basis and in the
ordinary course of business.


“Certificate” means the Certificate of Formation for the Company, as originally
filed with the Delaware Secretary of the State pursuant to Section 18-201 of the
Act.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
the provisions of succeeding law, and to the extent applicable, the United
States Treasury Regulations.  A reference to a specific section of the Code
refers not only to that specific section but any corresponding provisions of any
federal tax statute enacted after the date of this Agreement, as such specific
section or corresponding provisions are in effect on the date of application of
this Agreement containing such reference.


“Company” has the meaning set forth in Section 1.1.


“Co-Sale Closing” has the meaning set forth in Section 9.5.3.


“Co-Sale Confirmation Notice” has the meaning set forth in Section 9.5.2.


“Co-Sale Eligible Member” has the meaning set forth in Section 9.5.


“Co-Sale Eligible Residual Membership Interest” has the meaning set forth in
Section 9.5.
 
 
3

--------------------------------------------------------------------------------

 
 
“Co-Sale Notice” has the meaning set forth in Section 9.5.1.


“Co-Sale Residual Interest Deficit” has the meaning set forth in Section 9.5.1.


“Designees” has the meaning set forth in Section 6.2.1(a).


“Disposition Closing” has the meaning set forth in Section 10.6.


“Disposition Event” means one or more of the following with respect to a Member:
the death, Bankruptcy or dissolution (other than dissolution following or in
connection with a transfer or assignment by the Member permitted pursuant to
ARTICLE IX) of the Member, the occurrence of any other event which terminates
the continued Membership of a Member other than pursuant to a transfer or
assignment by the Member pursuant to ARTICLE IX.


“Distributable Cash” means cash that the Manager and the Management Committee
deems available for Distribution to the Members from any source including the
net revenues from operations, net proceeds from any sales or other dispositions
or refinancing of Company assets, and all principal and interest payments with
respect to any note or other obligation received by the Company in connection
with sales and other dispositions of Company assets, less any portion used to
pay into or establish Working Capital Reserves.


“Distribution”, “Distribute” and “Distributed” mean the transfer of money or
property by the Company to the Members without consideration.


“DSM” has the meaning set forth in Section 1.3.


“DSM License Agreement” has the meaning set forth in Section 1.3.


“Economic Interest” means a Member's share, or Economic Interest Owner's share,
of the Company's Taxable Net Income, Taxable Net Loss, and/or Distributions of
the Company's assets pursuant to this Agreement and the Act, but shall not
include any other rights of a Member, including, without limitation, the right
to vote or participate in the management, or any right to information concerning
the business and affairs of the Company.


“Economic Interest Owner” means the owner of an Economic Interest (i) who has
not been admitted as a Member in accordance with the requirements of this
Agreement, or (ii) whose Membership Interest (but not that Member’s Economic
Interest) has terminated.


“Effective Date” has the meaning set forth in the Preamble hereto.


“Exercise Notice” has the meaning set forth in Section 9.4.2.


“Fiscal Year” means the Company's fiscal year, which shall end on December 31.


“Former Member” has the meaning set forth in Section 10.1.


“Former Member's Interest” has the meaning set forth in Section 10.1.
 
 
4

--------------------------------------------------------------------------------

 
 
“Majority in Interest of the Members” means one or more Percentage Interests of
the Members which exceed fifty percent (50%) of the aggregate of all Percentage
Interests held by all Members.


“Management Committee” initially means a four (4) Person committee, unless a
different number is authorized in accordance with Section 6.2, and shall
comprise such successors and replacements as may be selected from time to time
pursuant to Section 6.2.1 of this Agreement.


“Manager” means W. John Short and any other Person added as a Manager pursuant
hereto and any other Persons who succeed a Manager in that capacity.


“Member” means any Person holding Units that has been admitted to the Company as
a Member with the approval of the Manager and the Management Committee or is an
Assignee who has become a Member in accordance with ARTICLE IX, and has not
resigned, withdrawn, dissolved, or had its Membership Interest terminated for
any other reason.


“Membership Interest” means a Member's entire interest in the Company including
the Member's Economic Interest, the right to vote on or participate in the
management, and the right to receive information concerning the business and
affairs of the Company.


“Non-Transferring Members” has the meaning set forth in Section 9.4.


“Original Agreement” has the meaning set forth in Section 1.2.


“Percentage Interest” means, with respect to each Unit Holder, the product of
(a) 100% and (b) the quotient obtained by dividing (i) the number of Units held
by a Member by (ii) the number of Units then outstanding.


“Permitted Transfers” has the meaning set forth in Section 9.3.


“Person” means any individual, corporation, partnership, association, limited
liability company, trust, estate or other entity.


“Product” has the meaning given to such term in the DSM License Agreement.


“Purchase Agreement” means the Membership Interest Purchase Agreement, dated
April 2, 2013, between the Company, RBT and WONA.


“Pro Rata Co-Sale Share” has the meaning set forth in Section 9.5.1.


“Purchasing Members” has the meaning set forth in Section 9.4.4.


“RBT” has the meaning set forth in the Preamble hereto.


“RBT Designees” has the meaning set forth in Section 6.2.1(a).


“RBT Sublicense Agreement” has the meaning set forth in Section 1.4.
 
 
5

--------------------------------------------------------------------------------

 
 
“Regulatory Allocations” has the meaning set forth in Section 8.8.


“Remaining Members” has the meaning set forth in Section 10.1.


“Remaining Membership Interest” has the meaning set forth in Section 9.5.5.


“Residual Membership Interest” has the meaning set forth in Section 9.5.


“Right of Co-Sale” has the meaning set forth in Section 9.5.


“Rights of First Refusal” has the meaning set forth in Section 9.4.6.


“Securities Act” means the Securities Act of 1933, as amended.


“Selling Member” has the meaning set forth in Section 9.5.1.


“Subsidiary” means any Person of which more than Fifty Percent (50%) of the
Voting Power is owned or controlled by the Company at any date of determination,
either directly or through other Subsidiaries.


“Super-Majority in Interest” means one or more Members which hold, in the
aggregate, in excess of Sixty Percent (60%) of the aggregate of all Percentage
Interests held by all Members.


“Super-Majority of the Management Committee” means three (3) of the four (4)
members of the Management Committee.


“Taxable Net Income and Taxable Net Loss” means the income, gain, loss,
deductions and credits of the Company in the aggregate or separately, as
appropriate, determined by certified public accountants for the Company and in
accordance with United States generally accepted accounting principals,
consistently applied, at the close of each Fiscal Year, reflected on the
Company's information tax return filed for federal income tax purposes.


“Transfer” or “Transferred” means any sale, assignment, transfer, conveyance,
pledge, hypothecation, or other disposition voluntarily or involuntarily, by
operation of law, with or without consideration, or otherwise (including,
without limitation, by way of intestacy, will, gift, bankruptcy, receivership,
levy, execution, charging order or other similar sale or seizure by legal
process) of all or any portion of any Membership Interest. Without limiting the
generality of the foregoing, the sale or exchange of at least fifty percent
(50%) of the voting stock of a Member, if a Member is a corporation, or the
Transfer of an interest or interests of at least fifty percent (50%) in the
capital profits of a Member (whether accomplished by the sale or exchange of
interests or by the admission of new partners or members), if a Member is a
partnership or limited liability company, or the cumulative Transfer of such
interests in a Member in a series of related transactions that effectively equal
the foregoing (including Transfer of interests followed by the incorporation of
a Member and subsequent stock Transfer, or Transfer of stock followed by the
liquidation of a Member and subsequent Transfers of interests) will be deemed to
constitute a Transfer of the Member’s entire Membership
Interest.  Notwithstanding the foregoing, “Transfer” shall not include any grant
by RBT of a lien on its interest to the existing RBT lienholders/shareholders.
 
 
6

--------------------------------------------------------------------------------

 
 
“Transferring Member” has the meaning set forth in Section 9.4.


“Transferred Membership Interest” has the meaning set forth in Section 9.4.


“Transfer Notice” has the meaning set forth in Section 9.4.1.


“Units” means a portion of a Membership Interest of a Member.  Each Unit shall
represent an equal portion of the total Percentage Interests held by all
Members, and the number of Units held by each Member shall be set forth on
Exhibit A, as amended from time to time.  Units repurchased or redeemed by the
Company shall terminate and no longer exist.


“Unit Holder” means a Member owning a Unit.


“Unreturned RBT Capital Contributions” means, as of a specified date, the total
(but not less than zero) of (i) the Capital Contributions of RBT, less (ii) the
aggregate amount of Distributions to RBT in respect of RBT’s Units pursuant to
Section 7.2 excluding all minimum tax Distributions to RBT pursuant to Section
7.1.  For purposes of determining RBT’s Unreturned RBT Capital Contributions,
the Unreturned RBT Capital Contributions shall be deemed to equal Two Million
Four Hundred Thousand US Dollars ($2,400,000) on the day immediately before the
Effective Date, reduced by the purchase price paid by WONA to RBT to purchase
Units from RBT pursuant to the Purchase Agreement.


“Unreturned WONA Capital Contributions” means, as of a specified date, the total
(but not less than zero) of (i) the Capital Contributions of WONA, less (ii) the
aggregate amount of Distributions to WONA in respect of WONA’s Units pursuant to
Section 7.2 excluding all minimum tax Distributions to WONA pursuant to Section
7.1. For purposes of determining WONA’s Unreturned WONA Capital Contributions,
WONA’s Capital Contributions shall be deemed to be the amount paid by WONA to
purchase Units from RBT pursuant to the Purchase Agreement.


“Unreturned Capital Contributions” means, as applicable, the Unreturned WONA
Capital Contributions and the Unreturned RBT Capital Contributions.


“Voting Power” means with respect to any Person, the power to vote for or
designate members of the board of directors, management committee, the manager
or a similar Person or group, whether exercised by virtue of the record
ownership of securities, under a close corporation, a limited liability company
agreement, partnership agreement or similar agreement or under an irrevocable
proxy.


“WONA” has the meaning set forth in the Preamble hereto.


“WONA Designees” has the meaning set forth in Section 6.2.1(a).


“WBRDC Sublicense Agreement” has the meaning set forth in Section 1.4.
 
“Working Capital Reserve” means any cash reserve for normal expenses and
contingencies maintained by the Manager pursuant to Section 7.4.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
Organization of the Company


3.1.           Formation.  The Members have formed a limited liability company
under the Act.  This Agreement controls all rights and obligations of the
Members, Economic Interest Owners and Managers, as such, to the fullest extent
permitted by law.


3.2.           Name.  The name of the Company shall be “RBT PRO, LLC.”  The
Company may conduct business under that name or upon compliance with applicable
laws, any other name that the Manager, with the approval of the Management
Committee, deems appropriate or advisable.  The Company’s name shall be the
exclusive property of the Company and no Member shall have any rights in the
name or any derivations thereof.


3.3.           Term.  The term of the Company will commence on the date of the
filing of the Certificate and shall terminate as provided under ARTICLE XII.


3.4.           Office and Agent.


 (a)           Registered Office.  The Company shall continuously maintain a
registered agent in the State of Delaware as required by Section 18-104(a)(2) of
the Act. The initial registered office of the Company shall be 2711 Centerville
Road, Suite 400, Wilmington, DE.  The initial registered agent shall be
Corporation Service Company.  The Manager, with the approval of the Management
Committee, may change the registered office and/or the registered agent at any
time and from time to time, as permitted under the Act, upon prior written
notice to the Members.


 (b)           Other Offices.  The principal office of the Company shall be
located at RBT’s corporate offices in Scottsdale, Arizona, or such location as
the Manager, with the approval of the Management Committee, may determine.  The
Company also may have such other offices anywhere within and without the State
of Arizona, as the Manager, with approval of the Management Committee, from time
to time may determine.


3.5.           Purpose of the Company. The purpose of the Company is to,
directly or through subsidiary entities established by the Company, (i) hold the
license rights granted to the Company under the DSM License Agreement, to
sublicense such rights to RBT and WBRDC, and to comply with the requirements of
the DSM License Agreement, the RBT Sublicense Agreement and the WBRDC Sublicense
Agreement and (ii) such other activities directly related to this purpose as may
be deemed necessary or advisable by the Manager with the approval of the
Management Committee to further such purpose and not prohibited under the terms
of this Agreement or applicable law or regulation (the “Business”).
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE IV
Capital Contributions; Percentage Interest and Units.


4.1.           Initial Capital Contributions.  Prior to the Effective Date, RBT
has made or shall be deemed to have made a total of Two Million Four Hundred
Thousand US Dollars ($2,400,000) in Capital Contributions to the Company and
received therefore a total of One Thousand (1,000) Units. Contemporaneously with
the execution of this Agreement, each Member shall make Capital Contributions as
set forth after each Member’s name on Exhibit A attached hereto, which Exhibit A
shall be revised to reflect any additional contributions in accordance with
Section 4.4.  The initial Capital Contributions of WONA shall equal the purchase
price paid by WONA to acquire Units pursuant to the Purchase Agreement.
 
4.2.           Percentage Interests.  In exchange for the Capital Contributions
set forth in Section 4.1, the Members shall be deemed to have contributed
capital and shall receive the Percentage Interests set forth in Exhibit A.


4.3.           Capital Accounts.  The Company shall establish an individual
Capital Account for each Member.  The Company shall determine and maintain each
Capital Account in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv). Each Member's Capital Account shall initially be credited
with the Capital Contribution made by such Member pursuant to Section 4.1.  If a
Member transfers the Member’s Membership Interest in accordance with this
Agreement, such Member's Capital Account shall carry over to the new owner of
such Membership Interest pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(1).


4.4.           Additional Capital Contributions; Reimbursement. Except as
required by the Purchase Agreement and Section 7.5 below, no Member shall have
any obligation to make additional Capital Contributions to the
Company.  Notwithstanding the foregoing, if RBT expends any amounts to perform
any ordinary administrative functions for the Company, WONA shall promptly
reimburse RBT for 50% of such amounts on cost-reimbursement basis and without
any mark-ups.


4.5            Intentionally Omitted.


4.6.           Return of Capital Contribution.  No time is agreed upon as to
when the Capital Contributions of the Members are to be returned or whether the
Capital Contributions of the Members will be returned.  The Members shall not
have the right to withdraw or demand return of their Capital Contributions nor
shall the Members have the right to demand and receive property other than cash
in return for their Capital Contributions.


4.7.           Adjustment upon Grant of Profits Interest.  In connection with
the grant of a “profits interest” in the Company as determined pursuant to the
applicable provisions of the Code, whether as consideration for the provision of
services or the grant of other rights to or for the benefit of the Company by an
existing Member acting in a Member capacity, or by a new Member acting in a
Member capacity or in anticipation of being a Member, the Company shall increase
or decrease the Capital Accounts of the existing Members to reflect a
revaluation of Company property (including intangible assets such as goodwill)
on the Company's books effective as of the date immediately before the date the
grant of the profits interest in the Company occurs.  This provision is intended
to comply with Treasury Regulation Section 1.704-1(b)(2)(iv)(f)(5)(iii).  Each
of the Members hereby elects to apply this provision whenever there is a grant
of a profits interest in the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE V
Members.


5.1            Members and Units.   Any Membership Interests in the Company
shall be represented by Units. The Members shall have the rights of Members as
provided herein.


5.2            Admission of Additional Members.  Other than substitute Members
admitted pursuant to ARTICLE IX, additional Members may be admitted to the
Company, only with the consent of the Management Committee as set forth
below.  Any additional Members shall obtain Units and Membership Interests and
will participate in the management, Taxable Net Income, Taxable Net Losses, and
Distributions of the Company on such terms as are set forth herein.  Substitute
Members and assignees of Members may be admitted only in accordance with ARTICLE
IX.  Upon admission of a new or substitute Member, this Agreement shall be
amended to set forth the name, Capital Contribution, number of Units and
Percentage Interest of the new Member and the new Member shall enter into this
Agreement as amended, subject to the following:


 (a)            Capital Contribution.  Each additional Member shall make a
Capital Contribution in such amount and on such terms as a Super Majority of the
Management Committee determines to be appropriate based upon the needs of the
Company, the net value of the Company’s assets, the Company’s financial
condition and the benefits anticipated to be realized by the additional Member;


 (b)            No Deemed Termination.  No Member shall be admitted if the
effect of admission would be termination of the Company under Code Section
708(b);


 (c)            Compliance with Law.  The admission must comply with all
applicable state and federal securities and all other applicable laws; and


 (d)            Agreement.  Each additional Member shall agree to be bound by
the terms of this Agreement.


5.3.           Withdrawals or Resignations.  No Member may withdraw or resign
from the Company without the prior written consent of the Management Committee,
which consent shall not be unreasonably withheld or delayed.  If a Member
withdraws from the Company, the withdrawing Member’s Membership Interest shall
immediately terminate and the Member shall retain solely an Economic
Interest.  Such withdrawal shall not entitle the withdrawing Member to the
return of any of the withdrawing Member’s Capital Contribution.


5.4.           Payments to Members.  Except (i) as approved in writing by the
Management Committee, (ii) as specified in this Agreement or (iii) as otherwise
provided in an agreement between the Company and the Member that has been
approved by the Management Committee, no Member or Affiliate of a Member is
entitled to remuneration for services rendered or goods provided to the
Company.  However, the Company shall reimburse RBT for reasonable organizational
expenses (including, without limitation, legal and accounting fees and costs),
on a cost-reimbursement basis without any mark-up, incurred to form the Company
and prepare the Certificate and this Agreement.  If the Company does not have
the funds available to so reimburse RBT, then WONA shall promptly pay to RBT 50%
of such reimbursable amounts.
 
 
10

--------------------------------------------------------------------------------

 
 
5.5.           Termination of Membership Interest.   Upon (i) any Transfer or
attempted Transfer of all or a portion of a Member’s Membership Interest in
violation of this Agreement, (ii) the occurrence of a Disposition Event as to
such Member that does not result in the dissolution of the Company or (iii) the
withdrawal or resignation of a Member in accordance with Section 5.3, the
Membership Interest of that Member shall be terminated and thereafter that
Member shall be an Economic Interest Owner only unless such Membership Interest
is purchased by the Company and/or one or more of the Remaining Members as
provided in ARTICLES IX and X.  Each Member acknowledges and agrees that such
termination or purchase of a Membership Interest upon the occurrence of any of
the foregoing events is not unreasonable under the circumstances existing as of
the date hereof.


5.6.           Loans and Other Transactions with the Company.  With the express
prior approval of a Super-Majority in Interest of the Members, a Member may loan
money to the Company.  Interest shall be payable on any such loans at
competitive rates for loans of similar character and amount, but not to exceed
the maximum usury rate permitted for loans as to which no exemption from usury
applies.  No such loan shall constitute a Capital Contribution or increase the
Percentage Interest of the lending Member unless otherwise expressly provided
herein or otherwise agreed by a Super-Majority in Interest of the Members.


5.7.           Meetings of Members.  Except as required by applicable law, no
annual or regular meetings of the Members are required.  However, if meetings
are held, then such meetings shall be held in accordance with this Section 5.7
and applicable law.


5.7.1         Place of Meetings.  Meetings of Members shall be held
telephonically unless otherwise determined by the Management Committee.


5.7.2         Power to Call Meetings.  Meetings of the Members may be called by
the Manager or by any Member holding twenty five percent (25%) or more of the
total Units then outstanding, for the purpose of addressing any matters on which
the Members may vote.


5.7.3         Notice of Meetings.


 (a)           Whenever Members are required or permitted to take any action at
a meeting, a written notice of the meeting shall be given not less than ten (10)
Business Days nor more than sixty (60) days before the date of the meeting to
each Member entitled to vote at the meeting; provided that each Member shall be
able to waive the notice requirements hereof in whole or part.  The notice shall
state the place, date and hour of meeting and the general nature of the business
to be transacted.  No other business may be transacted at such meeting unless at
least a Majority in Interest of the Members is present at the meeting and
approves such other business.


 (b)           Notice of a Members’ meeting shall be given either personally or
by mail or other means of written communication (including by electronic
transmission), addressed to the Member at the address of Member appearing on the
books of the Company or given by the Member to the Company for the purpose of
notice.  The notice or report shall be deemed to have been given at the time
when delivered personally or deposited in the mail or sent by other means of
written communication.
 
 
11

--------------------------------------------------------------------------------

 
 
 (c)           Upon written request to the Manager by any Person(s) entitled to
call a meeting of the Members, the Manager shall immediately cause notice to be
given to the Members entitled to vote that a meeting will be held at a time
requested by the Person(s) calling the meeting, not less than ten Business (10)
days nor more than sixty (60) days after the receipt of the request.  If the
notice is not given within five (5) days after the receipt of the request, the
Person(s) entitled to call the meeting may give the notice.


 (d)           When a Members’ meeting is adjourned to another time or place,
except as provided in the last sentence of this paragraph, notice need not be
given of the adjourned meeting if the time and place thereof are announced at
the meeting at which the adjournment is taken.  At the adjourned meeting, the
Company may transact any business that may have been transacted at the original
meeting.  If the adjournment is for more than forty-five (45) days, or if after
the adjournment a new record date is fixed for the adjourned meeting, a notice
of the adjourned meeting shall be given to each Member of record entitled to
vote at the meeting.


5.7.4         Action without a Meeting.  Any action that may be taken at any
meeting of the Members may be taken without a meeting if a written consent
setting forth the action so taken is executed and delivered to the Company by
Members having not less than the minimum number of votes that would be necessary
to authorize or take that action at a meeting at which all Members entitled to
vote thereon were present and voting.


Any Member giving a written consent, or the Member’s proxy holder, may revoke
the consent by a writing received by the Company prior to the time that the
written consents of Members having the minimum number of votes that would be
required to authorize the proposed action have been filed with the Company, but
may not do so thereafter.  Such revocation is effective upon its receipt at the
office of the Company.


5.7.5         Proxies.  The use of proxies in connection with this Section 5.7
will be governed in the same manner as in the case of corporations formed under
the Delaware General Corporation Law.


5.8.           Intentionally Omitted.


5.9.           Members Are Not Agents.  The management of the Company is vested
in the Manager, the Management Committee and duly appointed officers of the
Company. No Member, acting solely in the capacity of a Member, is an agent of
the Company nor can any member in such capacity bind or execute any Agreement or
instrument on behalf of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Management and Control of the Company.


6.1.           Management of the Company.  Except as otherwise provided in the
Certificate or in this Agreement, the business, property and affairs of the
Company shall be managed by the Manager, subject to such assistance, direction,
approvals and consents as are required hereunder from the Management Committee
and the authority granted to the Company’s officers by a Super Majority of the
Management Committee.  The Manager, with approval of the Management Committee
when required pursuant hereto, but subject to the powers delegated to the
Company’s officers, shall have full and complete authority, power, and
discretion to manage and control the Business, property and affairs of the
Company, to make all decisions regarding those matters and to perform any and
all other acts or activities customary or incident to the management of the
Company's Business, property and affairs, but in all cases subject to the
limitations set forth herein.  The Manager and the Manager’s designees are
authorized to endorse checks, drafts, and other evidences of indebtedness made
payable to the order of the Company, but only for the purpose of deposit into
the Company's accounts.  Without limiting the generality of the foregoing and
subject to the limitations imposed under Sections 6.2.4 and 6.3 or in other
express provisions of this Agreement, any employment agreement between the
Manager and the Company that has been approved by a Super Majority of the
Management Committee or any other required approvals of the Management Committee
set forth herein, the Manager shall have all necessary powers to manage and
carry out the purposes, Business, property, and affairs of the Company,
including, without limitation, the power to exercise on behalf and in the name
of the Company all of the powers of a “manager” described in the Act.


 6.1.1.        Election of Manager(s), Number, Term, and Qualifications; Vote of
Managers.  The Company shall initially have one (1) Manager.  The initial
Manager shall be W. John Short.  The number of Managers of the Company shall be
fixed from time to time by the affirmative vote or written consent of a Majority
in Interest of the Members; provided that in no instance shall there be less
than one (1) Manager and provided further that if the number of Managers is
increased to more than one (1), the Certificate shall be amended to delete the
statement that the Company has only one Manager.    The term of office for a
Manager shall be one year and may be renewed for subsequent one year term by a
Majority in Interest of the Members. Managers shall be elected by the
affirmative vote or written consent of a Majority in Interest of the Members.  A
Manager need not be a Member, an individual, a resident of any specific State,
or a citizen of the United States.  If there is more than one (1) Manager, the
vote of a majority of the Managers shall govern all decisions to be made by the
Managers.


 6.1.2.        Resignation.  Any Manager may resign at any time by giving
written notice to the Members and remaining Managers without prejudice to the
rights, if any, of the Company under any contract to which the Manager is a
party.  The resignation of any Manager shall take effect upon receipt of that
notice or at such later time as shall be specified in the notice; and, unless
otherwise specified in the notice, the acceptance of the resignation shall not
be necessary to make it effective. The resignation of a Manager who is also a
Member shall not affect the Manager's rights as a Member and shall not
constitute a withdrawal of a Member.


 6.1.3.        Removal.  All or any lesser number of Managers may be removed at
any time, with or without cause, by the affirmative vote of a Majority in
Interest of the Members at a meeting called expressly for that purpose, or by
the written consent of a Super Majority in Interest of the Members.  Any removal
shall be without prejudice to the rights, if any, of the Manager under any
employment contract and, if the Manager is also a Member, shall not affect the
Manager's rights as a Member or constitute a withdrawal of a Member.


6.2.           Management Committee. The Company shall be managed by the
Manager, subject to the approval of the Management Committee to certain
decisions specifically required herein.  The Management Committee shall be
composed of at least four (4) individuals who may each be Members, Managers or
any other Person selected to serve on the Management Committee as provided
herein.
 
 
13

--------------------------------------------------------------------------------

 
 
6.2.1         Election, Resignation and Removal of Management Committee Members.


 (a)           Election.  Two (2) of the Management Committee members shall
consist of individuals appointed by RBT (“RBT Designees”).  The initial RBT
Designees shall be W. John Short and Robert Smith.  The remaining two (2)
Management Committee members shall consist of individuals appointed by WONA
(“WONA Designees”, and together with the RBT Designees, the “Designees”).  The
initial WONA Designees shall be Kwek Ju-Yang and Nicholas Lim.


 (b)           Resignation. Any member of the Management Committee may resign at
any time by giving written notice to the Manager and the remaining Members of
the Management Committee.  The resignation of any member of the Management
Committee shall take effect upon receipt of that notice or at such later time as
shall be specified in the notice; and, unless otherwise specified in the notice,
the acceptance of the resignation shall not be necessary to make it effective.
The resignation of a member of the Management Committee who is also a Member
shall not affect the resigning member’s rights as a Member and shall not
constitute a withdrawal of a Member.


 (c)           Removal.  The RBT Designees may be removed or replaced only by
RBT.  The WONA Designees may be removed or replaced only by WONA.  RBT and WONA
may remove their respective designees at any time, with or without cause.  Any
removal of a member of the Management Committee that is a Member shall not
affect such removed member’s rights as a Member or constitute a withdrawal of a
Member.


6.2.2         Meetings of the Management Committee.  The Management Committee
shall hold regularly scheduled telephonic meetings at least once each calendar
quarter, and participation by telephone shall be arranged for Management
Committee members. The Management Committee shall designate the times of these
regular meetings.  No notice need be given of regular meetings for which the
Management Committee has designated a time.  Special meetings of the Management
Committee may be held at any time upon the call of any two (2) members of the
Management Committee.  Notice of any special meeting shall be sent to the last
known address of each Management Committee member at least five (5) Business
Days before the meeting, which notice may be sent electronically.  Notice of the
time, place and purpose of such meeting may be waived in writing before or after
such meeting, and shall be equivalent to the giving of notice.  Attendance at
such meeting, whether by telephone or in person,  shall also constitute a waiver
of notice thereof, except where a Person attends for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.  Neither the business to be transacted at, nor
the purpose of, any regular or special meeting need be specified in the notice
or waiver of notice of such meeting.


 (a)           A quorum for the transaction of business at a meeting shall
require the presence of a majority of the members of the Management Committee
and at least one RBT Designee and one WONA Designee.  Except as otherwise
provided in this Agreement, the vote or consent of three (3) Management
Committee members shall be the act of the Management Committee.
 
 
14

--------------------------------------------------------------------------------

 
 
 (b)           Meetings of the Management Committee shall be held at such
location to be determined by the Management Committee, or such meetings may be
held telephonically without a physical location.  The Management Committee may
appoint from its members (i) a Chairman who shall preside at meetings, and (ii)
a Secretary of the meeting.  At least one (1) Management Committee meeting each
year shall be held in person.


 (c)           Anything in this Section 6.2 to the contrary notwithstanding, any
action that may be taken at a meeting of the Management Committee may be taken
without a meeting if a consent in writing, setting forth the action to be taken,
shall be signed by those Persons with the requisite authority to take such
action under this Agreement, with at least five (5) Business Days prior notice
thereof provided to the members of the Management Committee (or with waiver
thereof by the Members) and such consent shall have the same force and effect as
a vote duly called and held.  No notice shall be required in connection with the
use of a written consent pursuant to this Section 6.2.1 if a Supermajority of
the Management Committee consents to the action.


 (d)           Meetings may be held by means of conference telephone or similar
communications equipment so long as all persons participating in the meeting can
hear each other.  Participation in a meeting by means of conference telephone
shall constitute presence in person at such meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business thereat on the ground that the meeting is not
lawfully called or convened.


6.2.3.        Powers of the Management Committee.  Except as specifically
provided herein, the Management Committee shall have no power to cause the
Company to do any act, but shall have approval authority as expressly provided
hereunder.


6.2.4.        Super-Majority Vote of the Management Committee.  Notwithstanding
anything to the contrary contained herein, neither the Manager nor any Company
officer shall have authority to cause the Company to take, and the Company shall
not take, the following actions without first obtaining the affirmative vote or
written consent of a Super Majority of the Management Committee:


 (a)            Any amendment to this Agreement or the Certificate unless
specifically provided otherwise herein;


 (b)           The offering or sale by the Company or its Subsidiaries of any
equity of debt securities, or any securities convertible into or exercisable for
such securities;


 (c)           The redemption or repurchase of any securities of the Company or
its Subsidiaries except as specifically provided otherwise herein;


 (d)            Entry by the Company into a partnership, joint venture or
strategic alliance outside of the Business;


 (e)            Dissolve, liquidate or approve the dissolution or liquidation of
the Company or its Subsidiaries;
 
 
15

--------------------------------------------------------------------------------

 
 
 (f)             A change in the Business or to terminate the business or
operations of the Company or its Subsidiaries;


 (g)           Filing any petition in bankruptcy or reorganization or
instituting any other type of bankruptcy, reorganization or insolvency
proceeding with respect to the Company or any of its Subsidiaries, consenting to
the institution of involuntary bankruptcy, reorganization or insolvency
proceedings with respect to the Company or any of its Subsidiaries, or the
making by the Company or any of its Subsidiaries of a general assignment for the
benefit of its creditors;


 (h)            Selecting an independent auditor for the Company or any of its
Subsidiaries other than the independent auditor for RBT or an independent
auditor affiliated with RBT’s independent auditor that is used in connection
with RBT’s preparation of its financial statements;


 (i)             Making or modifying of any election regarding the
characterization of the Company or its Subsidiaries for United States tax
purposes;


 (j)            The entry into or continuation of any transaction or the
amendment to any contract in relation to any transaction between the Company and
a Member or any of its Affiliates not in the ordinary course of business or not
on arm’s length commercial terms;


 (k)            The entry into, amendment, or waiver under, or in respect of,
any contract or commitment not previously approved by a Super Majority of the
Management Committee:
 (A)          with a value in excess of $50,000;
 (B)           which may incur costs of $50,000 or more;
 (C)           which is an “off balance sheet” transaction or other similar
transaction; or
 (D)           which would result in any restriction on the Company carrying on
or being engaged in the Business;

 
 (l)            The commencement or settlement of any litigation, arbitration or
other proceedings or any application for an interim injunction or other
application or action (including interim defense) with a value or potential
value greater than $50,000.


 (m)           Any change in the accounting methods, policies and principles
adopted by the Company;


 (n)           The obtaining of any additional finance (including by way of
shareholder loan and third party finance) by the Company in excess of that
previously approved by a Super Majority of the Management Committee;


 (o)           The creation of any charge or other security over any assets or
property of the Company;


 (p)           The making of any loan or advance to any person, firm, body
corporate or other business other than in the normal course of business and on
an arm’s length basis;
 
 
16

--------------------------------------------------------------------------------

 
 
 (q)           The giving of any guarantee or indemnity by the Company;
 
 (r)           The incurring of any capital expenditure (including obligations
under hire-purchase and leasing arrangements) of any item or project of greater
than $50,000 which is not previously approved by a Super Majority of the
Management Committee;
 
 (s)           The payment of any dividends or other distributions from the
Company or its Subsidiaries;


 (t)           The transfer of any Units in the Company; or


 (w)           Any acquisition or disposal by the Company or its Subsidiaries of
any undertaking, business, company or securities of a company; or any assets or
property (other than in the ordinary course of business) that are not previously
approved by a Super Majority of the Management Committee.


6.3.           Consent of Members.  In addition to any other limitations
expressly set forth in this Agreement, no Manager or officer shall have the
authority to cause the Company to engage in (and the Company shall not engage
in) the following transactions without first obtaining the affirmative vote or
written consent of at least a Super-Majority in Interest of the Members.


 (a)           The sale, exchange or other disposition of all, or substantially
all, of the Company's assets, except in the orderly liquidation and winding up
of the Business of the Company upon its duly authorized dissolution, or the
merger of the Company with another entity other than as part of a transaction
primarily related to a change in the Company’s jurisdiction;


 (b)           Any act which would make it impossible to carry on the Business
of the Company;


 (c)           Permitting of any additional Capital Contributions or issuance of
Units other than pursuant to the Purchase Agreement;


 (d)           An alteration of the primary purpose of the Company (see Section
3.5); and


 (e)           The amendment of this Agreement or the Certificate, except as
specifically provided otherwise herein.


6.4.           Liability of Manager and Management Committee Members;
Performance of Duties.  No Manager, member of the Management Committee or
officer shall be liable, responsible or accountable to the Company or to any
Member for any mistake of fact or judgment, or doing or failing to do any act,
or any loss or damage sustained by the Company or any Member, unless the loss or
damage shall have been the result of gross negligence, reckless or intentional
misconduct committed fraudulently or in bad faith or a knowing violation of law
by the Manager, Management Committee member or officer.  In performing their
respective duties, the Manager, the Management Committee members and any
officers may rely on information obtained from agents or consultants retained by
the Company, if the Manager, Management Committee member or officer reasonably
and in good faith believes such persons to be reliable and competent as to such
matter. Each of the Members acknowledges and agrees that except as provided
above or elsewhere in this Agreement, the Manager, and any officers or Members
of the Management Committee shall have no additional fiduciary duties to the
Company or the Members.
 
 
17

--------------------------------------------------------------------------------

 
 
6.5.           Devotion of Time.  Except as otherwise provided herein or in any
employment agreements, Neither the Manager, the Management Committee members,
the Members nor the officers of the Company are obligated to devote all or any
specified portion of their time or business efforts to the affairs of the
Company, but each shall devote appropriate time, effort and skill for the
successful operation of the Company.


6.6.           Dead-Lock. In the event of a dead lock in any matter requiring
consent or approval of a Super-Majority in Interest of the Members or Management
Committee which remains unresolved for more than 60 days, then the matter shall
be referred to the chief executive officers of RBT and Wilmar International
Limited for resolution.


6.7.           Approval of Agreements.  Each of the Members hereby approves the
DSM License Agreement and the Sublicense Agreements.


6.8.           Payments to Managers.  Except as specified in this Agreement, no
Manager, Management Committee member or Affiliate thereof is entitled to
remuneration for services rendered or goods provided to the Company.


6.9.           Acts of Manager as Conclusive Evidence of Authority.  Any note,
mortgage, evidence of indebtedness, contract, certificate, statement,
conveyance, or other instrument in writing, and any assignment or endorsement
thereof, executed or entered into between the Company and any other Person, when
signed by a Manager and any officer designated with signatory authority by the
Management Committee is not invalidated as to the Company by any lack of
authority of the signing party in the absence of actual knowledge on the part of
the other Person that the signing party had no authority to execute the same.


6.10.         Limited Liability.  No person who is a Manager or officer or both
a Manager and officer of the Company or a member of the Management Committee
shall be personally liable under any judgment of a court, or in any other
manner, for any debt, obligation, or liability of the Company, whether that
liability or obligation arises in contract, tort, or otherwise, solely by reason
of being a Manager, officer or Management Committee member.


6.11.         Membership Interests of and Voting by Manager.  Except as
otherwise provided in this Agreement, Membership Interests held by the Manager
as a Member shall entitle the Manager to all the rights of a Member, including
without limitation the voting rights of a Member and the rights of an Economic
Interest Owner.


6.12          Officers of the Company.  The Manager, with approval of the
Management Committee, may designate one or more individuals as officers of the
Company, who shall have such titles and exercise and perform such powers and
duties as shall be assigned to them from time to time by the Manager. Officers
need not be Members, Managers or residents of any specific State.
 
 
18

--------------------------------------------------------------------------------

 
 
 (a)           Term. Any officer may be removed by the Manager or Management
Committee at any time, with or without cause.  Each officer shall hold office
until his or her successor shall be duly designated and shall qualify or until
the earlier of the officer’s death, resignation or removal.  Any number of
offices may be held by the same Person.  The salaries or other compensation, if
any, of the officers and agents of the Company shall be fixed by the Manager,
with approval of the Management Committee.


 (b)           Initial Officers of the Company.  The Manager hereby appoints,
and the Management Committee approves, the following officers of the Company,
who shall be subject to removal as provided in this Section 6.13:  (i) W. John
Short, President and (ii) Dale Belt, Secretary and Treasurer.


 (c)            Powers and Duties of Officers.  The Chief Executive Officer,
President, if any, and Vice Presidents shall have such powers and shall perform
such duties as shall have been assigned to them from time to time by the
Manager. The Secretary shall give, or cause to be given, notice of all meetings,
and all other notices required by law or by this Agreement.  The Secretary shall
record all the proceedings of the meetings in a book to be kept for that
purpose, and shall perform such other duties as may be assigned to him or her
from time to time by the Manager. The Treasurer shall have the custody of all
funds, securities, evidences of indebtedness and other valuable documents of the
Company.  The Treasurer shall receive and give or cause to be given receipts and
acquaintances for moneys paid in on account of the Company and shall pay out of
the funds on hand all just debts of the Company of whatever nature upon maturity
of the same.  The Treasurer shall enter or cause to be entered in books of the
Company to be kept for that purpose full and accurate accounts of all moneys
received and paid out on account of the Company, and whenever required by
Manager or the Management Committee, the Treasurer shall render a statement of
the Company’s cash accounts. The Treasurer shall keep or cause to be kept such
other books as will show a true record of the expenses, losses, gains, assets
and liabilities of the Company.  Without limitation upon the foregoing, the
Treasurer shall perform such other duties as may be assigned to him from time to
time by the Manager.  If the Company has a Chief Financial Officer, the Chief
Financial Officer shall be the Treasurer.


6.13.         Intentionally Omitted.


6.14.         WONA and RBT Reimbursement for Shared Employees.  If any WONA or
RBT employee is required to perform services for the Company pursuant to the
terms of this Agreement, then the Company shall promptly reimburse WONA or RBT
for each such employee for an amount equal to the product of (i) the percent of
time that WONA or RBT is required to provide services to the Company (subject to
a maximum of 10%, and (ii) the amount of base salary and related payroll taxes
and benefits paid by WONA or RBT to such WONA or RBT employee, all on a
cost-reimbursement basis without any mark-up.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Distributions of Distributable Cash.


7.1           Tax Liabilities.  Subject to any limitations contained elsewhere
in this Agreement, the Company shall make minimum quarterly cash Distributions
of Distributable Cash pursuant to Section 7.2 to each Member in an amount of
cash equal to forty percent (40%) of the Taxable Net Income allocated to that
Member with respect to each tax year of the Company.


7.2.           Discretionary Distribution of Distributable Cash.  Subject to
applicable law and any limitations contained elsewhere in this Agreement, the
Manager shall Distribute all or a portion of Distributable Cash to the Members
at such time or times as the Management Committee may designate; provided that
Distributions upon dissolution of the Company shall be made in accordance with
Section 12.3.  Except as otherwise provided in Section 12.3 with respect to
Distributions upon dissolution and liquidation, Distributions of Distributable
Cash shall be made in the following priority:


 (a)           Capital Transaction.  Any amounts Distributed with regard to a
Capital Transaction shall be made as follows:


 (i)           Preference.  First, to the Members to the extent of, and in
proportion to, their Unreturned Capital Contributions; and


 (ii)           Percentage Interests.  Next, to the Members in proportion to
their Percentage Interests.


 (b)           Not a Capital Transaction.  Any amounts Distributed other than
with regard to a Capital Transaction shall be made to the Members in proportion
to their Percentage Interests.


7.3.           No Restoration of Deficit Capital Account Balance.  No Member or
Manager shall be obligated to contribute to the Company to restore a deficit in
that Member's Capital Account balance.  No Member shall be obligated to
contribute to the Company to allow a return of capital to any other Member.


7.4.           Maintenance of Working Capital Reserve.  The Management
Committee, may set aside out of net cash from operations and cash from capital
transactions a Working Capital Reserve for repayment of any Company
indebtedness, for operating expenses and for the replacement or preservation of
any Company asset.  Any portion of such Working Capital Reserve that the
Management Committee deems unnecessary for the prudent conduct of Company
business may be Distributed to the Members in accordance with this ARTICLE VII.


7.5.           Limitations on Distributions.  No cash or property shall be
distributed to a Member to the extent that the Distribution is prohibited by
Section 18-607 of the Act.  Any Member who receives a distribution from the
Company, all or a portion of which is determined to have been prohibited by
Section 18-607 of the Act, shall, within thirty (30) days following notice,
return such prohibited portion of the distribution to the Company.


ARTICLE VIII
Allocations of Taxable Net Income and Taxable Net Loss.


8.1.           Taxable Net Income.  Except as otherwise provided in Section 8.2
or Section 8.3, Taxable Net Income shall be allocated to the Members in
accordance with each Member’s Percentage Interest.
 
 
20

--------------------------------------------------------------------------------

 
 
8.2           Taxable Net Loss.  Except as provided in this Section 8.2 or
Section 8.3, Taxable Net Loss shall be allocated to the Members in accordance
with each Member’s Percentage Interest.


Notwithstanding the previous sentence, loss allocations to a Member shall be
made only to the extent that such loss allocations will not create a deficit
Capital Account balance for that Member in excess of an amount, if any, equal to
such Member's share of Company minimum gain, as such term is used in Treasury
Regulations Section 1.704-2(g)(2), that would be realized on a foreclosure of
the Company's property.  Any loss not allocated to a Member because of the
foregoing provision shall be allocated to the other Members (to the extent the
other Members are not limited in respect of the allocation of losses under this
Section 8.2).  Any Taxable Net Loss reallocated under this Section 8.2 shall be
taken into account in computing subsequent allocations of Taxable Net Income and
Losses pursuant to this ARTICLE VIII, so that the net amount of any item so
allocated and the Taxable Net Income and Losses allocated to each Member
pursuant to this ARTICLE VIII, to the extent possible, shall be equal to the net
amount that would have been allocated to each such Member pursuant to this
ARTICLE VIII if no reallocation of Taxable Net Losses had occurred under this
ARTICLE VIII.


8.3.           Special Allocations.


8.3.1.       Minimum Gain Chargeback.  Notwithstanding Sections 8.1 and 8.2, if
there is a net decrease in Company minimum gain, as such term is used in
Treasury Regulations Section 1.704-2(g)(2), during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, in subsequent Fiscal Years) in an amount equal to the
portion of such Member's share of the net decrease in Company minimum gain that
is allocable to the disposition of Company property subject to a nonrecourse
liability, which share of such net decrease shall be determined in accordance
with Treasury Regulations Section 1.704-2(g)(2).  Allocations pursuant to this
Section 8.3.1 shall be made in proportion to the amounts required to be
allocated to each Member under this Section 8.3.1.  The items to be so allocated
shall be determined in accordance with Treasury Regulations Section
1.704-2(f).  This Section 8.3.1 is intended to comply with the minimum gain
chargeback requirement contained in Treasury Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.


8.3.2.       Charge back of Minimum Gain Attributable to Member Nonrecourse
Debt.  Notwithstanding Sections 8.1 and 8.2 of this Agreement, if there is a net
decrease in Company minimum gain attributable to a Member nonrecourse debt,
during any fiscal year, each Member who has a share of the Company minimum gain
attributable to such Member nonrecourse debt (which share shall be determined in
accordance with Treasury Regulations Section 1.704-2(i)(5)) shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, in subsequent fiscal years) in an amount equal to that portion of
such Member's share of the net decrease in Company minimum gain attributable to
such Member nonrecourse debt that is allocable to the disposition of Company
property subject to such Member nonrecourse debt (which share of such net
decrease shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(5)).  Allocations pursuant to this Section 8.3.2 shall be made in
proportion to the amounts required to be allocated to each Member under this
ARTICLE VIII.  The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(i)(4).  This Section 8.3.2 is intended
to comply with the minimum gain chargeback requirement contained in Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
 
 
21

--------------------------------------------------------------------------------

 
 
8.3.3.       Nonrecourse Deductions.  Notwithstanding Section 8.3.2, any
nonrecourse deductions (as defined in Treasury Regulations Section
1.704-2(b)(1)) for any fiscal year or other period shall be specially allocated
to the Members in proportion to their Percentage Interests.


8.3.4.       Member Nonrecourse Deductions.  Notwithstanding Section 8.3.2,
those items of Company loss, deduction, or Code Section 705(a)(2)(B)
expenditures which are attributable to Member nonrecourse debt for any fiscal
year or other period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member nonrecourse debt to which such
items are attributable in accordance with Treasury Regulations Section
1.704-2(i).


8.3.5.       Qualified Income Offset.  Notwithstanding Section 8.2, if a Member
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), or any
other event creates a deficit balance in such Member's Capital Account in excess
of such Member's share of Company minimum gain, items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate such excess deficit balance as quickly as possible.  Any special
allocations of items of income and gain pursuant to this Section 8.3.5 shall be
taken into account in computing subsequent allocations of income and gain
pursuant to this ARTICLE VIII, so that the net amount of any item so allocated
and the income, gain, and losses allocated to each Member pursuant to this
Section 8.3.5 to the extent possible, shall be equal to the net amount that
would have been allocated to each such Member pursuant to the provisions of this
ARTICLE VIII if such unexpected adjustments, allocations, or distributions had
not occurred.


8.4.           Code Section 704(c) Allocations.  Notwithstanding any other
provision in this ARTICLE XIII, in accordance with Code Section 704(c) and the
Regulations promulgated thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value on the date of the
contribution.  Allocations pursuant to Section 8.4 are solely for purposes of
federal, state and local taxes.  As such, they shall not affect or in any way be
taken into account in computing a Member's Capital Account or share of profits,
losses, or other items of distributions pursuant to any provision of this
Agreement.


8.5.           Allocation of Taxable Net Income and Loss and Distributions On
Transferred Interest.  If any Economic Interest is transferred, or is increased
or decreased by reason of the admission of a new Member or otherwise, during any
Fiscal Year, each item of income, gain, loss, deduction, or credit of the
Company for such Fiscal Year shall be assigned pro rata to each day in the
particular period of such Fiscal Year to which such item is attributable (i.e.,
the day on or during which it is accrued or otherwise incurred) and the amount
of each such item so assigned to any such day shall be allocated to the Member
based upon his or her respective Economic Interest at the close of such day.
 
 
22

--------------------------------------------------------------------------------

 
 
8.6.           Recapture Chargeback.  In the event the Company has taxable
income chargeable as ordinary income under the recapture provisions of the Code,
each Member's share of taxable gain or loss as a result of gain from sales shall
be allocated, to the extent possible, pro rata among the Members who received
depreciation or cost recovery allocations which gave rise to the recapture
income until the amount of such prior allocations has been charged back to such
Members.


8.7.           Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of and Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
section of the Treasury Regulations.


8.8           Curative Allocations.  The allocations set forth in Sections 8.3.1
through 8.3.5, and in Section 8.7, hereof (the "Regulatory Allocations") are
intended to comply with certain requirements of the Treasury Regulations.  It is
the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this Section 8.8.  Therefore, notwithstanding any other provision of
this ARTICLE VIII (other than the Regulatory Allocations), the Manager shall
make such offsetting special allocations of income, gain, loss, or deduction in
whatever manner the Manager determines appropriate so that, after such
offsetting allocations are made, each Member's Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and the Company
items were allocated pursuant to Sections 8.1 and 8.2.  In exercising the
Manager’s discretion under this Section 8.8, the Manager shall take into account
future Regulatory Allocations under Section 8.3.5 that, although not yet made,
are likely to offset other Regulatory Allocations previously made under Section
8.3.5.


8.9.           Obligations of Members to Report Allocations.  The Members
acknowledge and agree to the allocations made by this ARTICLE VIII and agree to
be bound by the provisions of this ARTICLE VIII in reporting their shares of
Company income and loss for income tax purposes.


ARTICLE IX
Transfer and Assignment of Interests.
 
9.1           Transfer and Assignment of Interests.  Except as provided in
Section 9.3, no Member shall be entitled to Transfer all or any portion of such
Member’s Membership Interest except with the prior consent of the Management
Committee, which consent may be given or withheld as the Management Committee
may determine in its sole discretion.  Transfers in violation of this ARTICLE IX
shall only be effective to the extent set forth in Section 9.4.  After the
consummation of any transfer of any part of a Membership Interest, the
Membership Interest so transferred shall continue to be subject to the terms and
provisions of this Agreement and any further transfers shall be required to
comply with all the terms and provisions of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
9.2           Substitution of Members.  An Assignee shall have the right to
become a substitute Member only if (i) consent of the Management Committee is
given in accordance with, and as required by, Section 9.1, (ii) such person
executes an instrument satisfactory to the Management Committee accepting and
adopting the terms and provisions of this Agreement, and (iii) such person pays
any reasonable expenses in connection with his or her admission as a new
Member.  The admission of a substitute Member shall not release the Member who
assigned the Membership Interest from any liability that such Member may have to
the Company.


9.3           Permitted Transfers.  The Members may transfer their Membership
Interests, subject to compliance with parts (ii) and (iii) of Section 9.2, to
(a) any Affiliate of the Member, (b) any other Member and (c) as specifically
allowed under this Agreement (“Permitted Transfers”).


9.4.           Right of First Refusal to Purchase Interest Transferred in
Accordance with Section 9.1.  Except pursuant to a Disposition Event (which
shall be governed by ARTICLE X) or a Transfer described in Section 9.3, each
time a Member or Economic Interest Owner (a “Transferring Member”) proposes to
Transfer in accordance with Section 9.1, all or any part of his, her or its
Membership or Economic Interest (or as required by operation of law or other
involuntary transfer to do so) (such Membership Interest or Economic Interest
proposed to be Transferred, the ‘Transferred Membership Interest”), and without
in any manner limiting the right of the Management Committee to withhold consent
to the Transfer as permitted in Section 9.1, such Member shall first offer such
Transferred Membership Interest to the non-transferring
Members  (“Non-Transferring Members”) and then to the Company in accordance with
the following provisions:


9.4.1.       Notice of Intent to Transfer.  Such Transferring Member shall
deliver a written notice (“Transfer Notice”) to the Manager and the
Non-Transferring Members stating (i) such Transferring Member's bona fide
intention to Transfer such Transferred Membership Interest, (ii) the number of
Units constituting the Transferred Membership Interest to be Transferred, (iii)
the purchase price and terms of payment for which the Transferring Member
proposes to Transfer such Transferred Membership Interest, and (iv) all other
material terms of the proposed Transfer.


9.4.2.       Notice of Intent to Purchase.  Within thirty (30) days after
receipt of the Transfer Notice (“Exercise Period”), the Non-Transferring Members
shall notify the other Non-Transferring Members and the Transferring Member in
writing of his, her or its desire to purchase a portion of the Transferred
Membership Interest.  The failure of any Non-Transferring Member to submit a
notice within the applicable period shall constitute an election on the part of
that Non-Transferring Member not to purchase any of the Transferred Membership
Interest.  If there is more than one Non-Transferring Member electing to
purchase the Transferred Membership Interest, each Non-Transferring Member so
electing to purchase shall be entitled to purchase a portion of the Transferred
Membership Interest in the same proportion that the number of Units held by such
Non-Transferring Members bears to the aggregate of Units held by all of the
Non-Transferring Members electing to so purchase the Transferred Membership
Interest.
 
 
24

--------------------------------------------------------------------------------

 
 
9.4.3.       Election to Purchase Less than all of the Transferring Member’s
Membership Interest.  In the event any Non-Transferring Members elects to
purchase none or less than all of his, her or its pro rata share of the
Transferred Membership Interest, then the other Non-Transferring Members can
elect to purchase more than their pro rata share.  If such Non-Transferring
Members fail to elect to purchase the entire Transferred Membership Interest,
the Company may elect to purchase any remaining share of such Transferred
Membership Interest.


9.4.4.       Purchase Terms.  Within one hundred eighty (180) days after receipt
of the Transfer Notice the Company and the Non-Transferring Members electing to
purchase the Transferred Membership Interest (“Purchasing Members”) shall have
the first right to purchase or obtain the Transferred Membership Interest upon
the price and terms of payment designated in the Transfer Notice.  If the
Transfer Notice provides for the payment of non-cash consideration, the Company
and such Purchasing Members each may elect to pay the consideration in cash
equal to the good faith estimate of the present fair market value of the
non-cash consideration offered as determined by the Management Committee.


9.4.5.       Expiration of Right of First Refusal.  Subject to Section 9.5, if
the Company or the Non-Transferring Members elect not to purchase or obtain all
of the Transferred Membership Interest designated in the Transfer Notice, then
the Transferring Member may transfer the Transferred Membership Interest
described in the Transfer Notice, to the extent the Non-Transferring Members and
the Company have not elected to purchase Transferred Membership Interest,
providing (i) the definitive agreements providing for such Transfer are executed
and in full force within two hundred ten (210) days after the expiration of the
Exercise Period, (ii) such Transfer  is completed within two hundred forty (240)
days after the expiration of the Exercise Period, (iii) such Transfer is made on
terms substantially similar to, and on no more favorable to the transferee than
as designated in, the Transfer Notice, and (iv) the requirements of Sections 9.1
and 9.2 relating to consent of the Management Committee and other matters are
satisfied.


9.4.6         Exclusion from Right of First Refusal.  The rights of first
refusal of the Company and the Non-Transferring Members under Section 9.4
(“Rights of First Refusal”) shall not apply with respect to any portion of the
Residual Membership Interest sold and to be sold by Non-Transferring Members
pursuant to Section 9.5.


9.5           Right of Co-Sale.  Subject to prior compliance with Section 9.1,
to the extent that the Company and the Non-Transferring Members do not exercise
their respective Rights of First Refusal with respect to any portion of the
Transferred Membership Interest pursuant to Section 9.4, then, each
Non-Transferring Member that is not a Purchasing Member (“Co-Sale Eligible
Member”) shall have the right to participate in the sale (the “Right of
Co-Sale”) of a portion of the Transferred Membership Interest which is not being
purchased by the Company or the Purchasing Members pursuant to their respective
Rights of First Refusal (“Residual Membership Interest”).  The portion of the
Residual Membership Interest that may be sold collectively by the Co-Sale
Eligible Members (“Co-Sale Eligible Residual Membership Interest”) shall equal a
fraction determined by dividing (i) the total number of Units consisting of the
Residual Membership Interest held by the Co-Sale Eligible Members by (B) the
total number of Units consisting of the Residual Membership Interest held by the
Co-Sale Eligible Members and the Transferring Member.  The sale by Co-Sale
Eligible Members of their Membership Interests under this Section 9.5 shall be
on the same terms and conditions as specified in the Transfer Notice.  Such
terms and conditions shall not include the making of any representations and
warranties, indemnities or other similar agreements other than representations
and warranties with respect to title of the Membership Interest being sold and
authority to sell such Membership Interest and indemnities directly related
thereto.
 
 
25

--------------------------------------------------------------------------------

 
 
9.5.1         Exercise of Right of Co-Sale.  To exercise its rights hereunder,
each Co-Sale Eligible Member (a “Selling Member”) must have provided a written
notice to the Transferring Member (a “Co-Sale Notice”) within the Exercise
Period indicating the portion of the Membership Interest that it holds of the
same class as the Co-Sale Eligible Residual Membership Interest that it wishes
to sell pursuant to this Section 9.5.  If the portion of the Membership
Interests that the Selling Members desire to sell (as evidenced by the Co-Sale
Notices) exceeds the Co-Sale Eligible Residual Membership Interest, each Selling
Member will be entitled to sell up to its pro rata share of the Eligible Co-Sale
Residual Membership Interest, based upon the ratio of (i) the number of Units
held by the Selling Member on the date of the Transfer Notice to (ii) the number
of Units held by the Transferring Member and the Selling Members on the date of
the Transfer Notice (“Pro Rata Co-Sale Share”).  Notwithstanding the foregoing,
if any Selling Member indicates that it desires to sell less than its Pro Rata
Co-Sale Share of the Co-Sale Eligible Residual Membership Interest (such
deficit, the “Co-Sale Residual Interest Deficit”), each other Selling Member
shall be entitled to sell, in addition to their respective Pro Rata Co-Sale
Shares, a portion of the Co-Sale Residual Interest Deficit equal to the ratio of
the number of Units held by that other Selling Member to the number of Units
being sold held by all other Selling Members that indicate that they desire to
sell more than their entire Pro Rata Co-Sale Share.


9.5.2         Confirmation Notice.  Within ten (10) days after the expiration of
the Exercise Period, the Transferring Member shall give written notice to the
Company and each Selling Member specifying the portion of the Residual
Membership Interest to be sold by each Selling Member exercising its Right of
Co-Sale (the “Co-Sale Confirmation Notice”).


9.5.3         Closing.  Subject to compliance with applicable state and federal
securities laws, the sale of the Membership Interests by the Selling Members
under Section 9.5 shall occur within two hundred forty (240) days after the
expiration of the Exercise Period (the “Co-Sale Closing”).  At the Co-Sale
Closing, the Transferring Member shall remit, or will cause to be remitted, to
each Selling Member, at the Co-Sale Closing, that portion of the proceeds of the
Transfer to which each Selling Member is entitled by reason of each Selling
Member’s participation in such Transfer pursuant to the Right of Co-Sale.  In
addition, the Transferring Member, the Selling Member and the proposed
Transferee shall execute all instruments of transfer and all amendments to this
Agreement required to effect the Transfer(s).


9.5.4         Exclusion from Co-Sale.  This Right of Co-Sale shall not apply
with respect to that portion of the Transferred Membership Interest sold or to
be sold to Purchasing Members or the Company pursuant to the Right of First
Refusal, nor shall it apply to Permitted Transfers in compliance with Section
9.3.


9.5.5         Transferring Member’s Right to Transfer.  If any portion of the
Transferred Membership Interest remains available after the exercise of all
Rights of First Refusal and all Rights of Co-Sale, then the Transferring Member
shall, subject to compliance with Section 9.1, be free to Transfer any such
remaining portion of the Transferred Membership Interest (“Remaining Membership
Interest”) to the proposed Transferee on the terms provided in the Transfer
Notice; provided, however, that if all of the Remaining Membership Interest is
not so Transferred during the one hundred eighty day period following the end of
the Exercise Period, then the Transferring Member may not, without the written
consent of all the other Members, Transfer any portion of its Membership
Interest other than pursuant to Section 9.3 hereof until the one year
anniversary of the date one hundred and eighty (180) days after the Expiration
of the Exercise Period.
 
 
26

--------------------------------------------------------------------------------

 
 
9.6           Transfers in Violation of this Agreement and Transfers of Partial
Membership Interests.  Upon a Transfer in violation of this ARTICLE IX, the
transferee shall have no right to vote or participate in the management of the
Company or to exercise any rights of a Member.  Such transferee shall only be
entitled to receive the share of the Company's Taxable Net Income, Taxable Net
Losses and distributions of the Company's assets to which the transferor would
otherwise be entitled.  Notwithstanding the immediately preceding sentences, if,
in the determination of the Management Committee, a transfer in violation of
this ARTICLE IX would cause the termination of the Company under the Code, the
transfer shall be null and void.


ARTICLE X
Consequences of a Disposition Event.


10.1          Disposition Event.  Upon the occurrence of a Disposition Event,
the Company and/or the remaining Members (“Remaining Members”) shall have the
option to purchase, and the Member (or his or her legal representative) whose
actions or conduct resulted in the Disposition Event (“Former Member”) shall
sell, the Former Member's Membership Interest (“Former Member's Interest”) as
provided in this ARTICLE X.  The Former Member shall promptly notify the Company
and all Members in writing after the occurrence of a Disposition Event.


10.2          Purchase Price.  The purchase price for the Former Member's
Interest shall be an amount equal to the fair market value of the Former
Member's Interest as of the Disposition Event, as determined by an independent
appraiser jointly selected by the Former Member and by the Manager.  If the
Former Member and Manager are unable to select an appraiser within thirty (30)
days after the Former Member is given notice as provided herein, the Former
Member and the Manager shall each select an appraiser within thirty (30) days
after notice from the Manager or Former Member and the two appraisers so
selected shall select a third appraiser who alone shall determine the value of
the Former Member’s Interest.  The Company and the Former Member shall each pay
one-half of the cost of the appraisal.  Notwithstanding the foregoing, if the
Disposition Event results from a breach of this Agreement by the Former Member,
the purchase price shall be reduced by an amount equal to the damages suffered
by the Company and/or the Remaining Members as a result of such breach.


10.3          Notice of Intent to Purchase.  Within thirty (30) days after the
purchase price of the Former Member's Interest has been determined in accordance
with Section 10.2, each Remaining Member shall notify the other Members in
writing of such Remaining Member’s desire to purchase a portion of the Former
Member's Interest.  The failure of any Remaining Member to submit a notice
within the applicable period shall constitute an election on the part of the
Remaining Member not to purchase any of the Former Member's Interest.  Each
Remaining Member so electing to purchase shall be entitled to purchase a portion
of the Former Member's Interest in the same proportion as the number of Units
held by the Remaining Member bears to the aggregate of the Units held by all of
the Remaining Members electing to purchase the Former Member's Interest.
 
 
27

--------------------------------------------------------------------------------

 
 
10.4          Election to Purchase Less than All of the Former Member's
Interest.  If any Remaining Member elects to purchase none or less than all of
his or her pro rata share of the Former Member's Interest, then the Remaining
Members can elect to purchase more than their pro rata share.  If the Remaining
Members fail to purchase the entire interest of the Former Member, the Company
may purchase any remaining share of the Former Member's Interest.


10.5          Payment of Purchase Price.  The Company or the Remaining Members,
as the case may be, shall pay the purchase price within ninety (90) days
following the determination of the purchase price. The purchase price shall be
payable as follows: (i) at least twenty percent (20%) of the purchase price
shall be paid at the Disposition Closing (defined below) and the balance of the
purchase price shall be payable in three (3) equal annual principal
installments, plus simple accrued interest at the annual rate of five percent
(5.0%), commencing on the one (1) year anniversary date of the Disposition
Closing and continuing on such date for each succeeding year for the three (3)
years. The Company and/or the Remaining Members, as applicable, shall have the
right to prepay in full or in part at any time without penalty.  The obligation
to pay the balance due shall be evidenced by a promissory note, which promissory
note shall be subordinate to all indebtedness of the Company.


10.6          Closing of Purchase of Former Member's Interest.  The closing
(“Disposition Closing”) for the sale of a Former Member's Interest pursuant to
this ARTICLE X shall be held no later than ninety (90) days after the
determination of the purchase price.  At the Disposition Closing, the Former
Member shall deliver to the Company and/or the Remaining Members an instrument
of transfer (containing warranties of title and no encumbrances) conveying the
Former Member's Interest.  The Former Member, the Company and the Remaining
Members shall do all things and execute and deliver all papers as may be
necessary fully to consummate such sale and purchase in accordance with the
terms and provisions of this Agreement.


ARTICLE XI
Accounting, Records, Reporting by Members


11.1.         Books and Records.  The books and records of the Company shall be
kept, and the financial position and the results of its operations recorded, in
accordance with GAAP.  The books and records of the Company shall reflect all
the Company transactions and shall be appropriate and adequate for the Company's
business.  The Company shall maintain at its principal office, 6720 North
Scottsdale Road, Suite 390, Scottsdale, AZ 85253, all of the following and any
other information required by Section 18-305 of the Act: (i) a current list of
the full name and last known business, residence or mailing address of each
Member, Management Committee member and Manager, both past and present; (ii) a
copy of the Certificate and all amendments thereto, together with any power of
attorney pursuant to which any amendment thereto has been executed; (iii) copies
of the Company’s federal, state and local income tax or information returns and
reports, if any, for the three most recent Fiscal Years; (iv) copies of this
Agreement and any amendments hereto, and copies of any writings permitted or
required under the Act; (v) copies of any financial statements of the Company
for the three most recent Fiscal Years; (vi) minutes of any meetings of Members
and any written consents obtained from Members; (vii) true and full information
regarding the amount of cash and a description and statement of the agreed value
of any other property or services contributed by each Member and which each
Member has agreed to contribute in the future, and the date on which each became
a Member; and (viii) the books and records of the Company as they relate to the
internal affairs of the Company for at least the current and past four Fiscal
Years.
 
 
28

--------------------------------------------------------------------------------

 
 
11.2          Inspection by Members.


(a)            Inspection.  Except as provided in Section 11.2(b), any Company
records are subject to inspection and copying at the reasonable request, and at
the expense, of any Member during ordinary business hours by such Member or
Member’s agent.  The Company may impose a reasonable charge, not to exceed the
estimated cost of labor and material for production or reproduction, for copies
of any documentation provided to a Member.


(b)            Confidentiality.  The Manager shall have the right to keep
confidential from the Members (but not from the members of the Management
Committee), for such period as the Manager deems reasonable, any information
which the Manager reasonably believes to be in the nature of trade secrets or
other information the disclosure of which the Manager in good faith believes is
not in the best interest of the Company, of its business, or which the Company
is required by law or by agreement with a third party to keep confidential.  The
provisions of this Section 11.2(b) shall in no way limit the ability of the
Designees from inspecting such information.


11.3          Reports.  The Company shall cause to be prepared at least annually
information necessary for the preparation of the Members' federal and state
income tax returns.  The Company shall send or cause to be sent to each Member
within ninety (90) days after the end of each taxable year such information as
is necessary to complete federal and state income tax or information returns.


11.4          Bank Accounts.  The Company shall maintain the funds of the
Company in one or more separate bank accounts in the name of the Company, and
shall not permit the funds of the Company to be commingled in any fashion with
the funds of any other person.  The Manager, acting alone, is authorized to
endorse checks, drafts, and other evidences of indebtedness made payable to the
order of the Company, but only for the purpose of deposit into the Company's
accounts.  All checks, drafts, and other instruments obligating the Company to
pay money shall be signed in accordance with the requirements of this Agreement.


11.5.         Tax Matters Member.  The Members shall from time to time cause the
Company to make such tax elections as they deem to be in the best interests of
the Company and the Members. The Manager, or any other individual appointed by
the Management Committee, shall be the “Tax Matters Partner,” as defined in Code
Section 6231.


11.6          Financial Information. The Company shall cause to be prepared and
delivered to each of the Members an annual financial report that shall describe
in reasonable detail the financial and business activities of the Company and
include the financial statements of the Company for the previous Fiscal Year.
Such annual financial report shall be provided to the members not later than
ninety (90) days following the end of Fiscal Year. In addition, the Company
shall furnish to the Members unaudited monthly financial information.
 
 
29

--------------------------------------------------------------------------------

 
 
11.7          Tax Information. The Company shall arrange for the preparation and
timely filing of all returns of the Company’s income, gains, deductions, losses
and other items necessary for income tax purposes. Each Member shall furnish to
the Company all pertinent information in its possession relating to the
Company’s operations that is necessary to enable the Company’s tax returns to be
timely prepared and filed. Within ninety (90) days after the end of each Fiscal
Year, the Company shall provide each Member with estimated K-1 tax reporting for
the Company as of the end of and for the applicable Fiscal Year. With one
hundred twenty (120) day after the end of each Fiscal Year, the Company shall
provide to each Member a final Schedule K-1 tax reporting for the Company as of
the end of and for the applicable Fiscal Year, together with such additional
returns reflecting the Company’s operations. The Company shall bear the costs of
preparing and filing of its tax returns.
 
ARTICLE XII
Dissolution and Winding Up


12.1          Conditions of Dissolution.  The Company shall dissolve upon the
occurrence of any of the following events:


 (a)           Election.  The election by a Super-Majority in Interest; or


 (b)           Sale.  The sale or other disposition of all or substantially all
of the assets of the Company and the distribution of the proceeds of the sale or
other disposition to the Members.


12.2          Winding Up.  Upon the dissolution of the Company under the Act or
this Agreement, the Company's assets shall be disposed of and its affairs wound
up and the conduct of the Company’s business shall be limited to those matters
consistent with the disposition of assets and winding up of affairs.


12.3.         Order of Payment of Liabilities, Distribution of Assets, Upon
Dissolution. After determining that all known debts and liabilities of the
Company in the process of winding-up, including, without limitation, debts and
liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be liquidated and the
proceeds distributed, after taking into account Taxable Net Income and Loss
allocations for the Company’s taxable year during which the liquidation occurs,
to the Members in proportion to and to the extent of their positive Capital
Account balances.  Such liquidating distributions shall be made by the earlier
of (i) the end of the Company's taxable year in which the Company is liquidated,
or (ii) ninety (90) days after the date of such liquidation.


12.4          Limitations on Payments Made in Dissolution.  Except as otherwise
specifically provided in this Agreement, each Member shall be entitled to look
solely to the assets of the Company for the return of the Member’s positive
Capital Account balance and shall have no recourse for his or her Capital
Contribution and/or share of Company profits against any other Member except as
provided in ARTICLE XIII.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
Indemnification of Agents.


13.1          Indemnification of Manager and Management Committee.   The
Company, its receiver, or its trustee shall indemnify and hold harmless the
Manager, the Members, the Management Committee members and the officers, and
each of them, and each of their employees, agents, representatives and
successors, to the fullest extent permitted by law, from and against any loss,
expense, damage, claim, liability, expense or injury suffered or sustained by
them because of any act or omission arising out of their activities on behalf of
the Company or in furtherance of the interests of the Company or their status as
a Manager, officer, Management Committee member, Member or agent of the Company,
including without limitation any judgment, award, settlement, attorneys’ fees,
and other costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding, or claim, regardless of whether the
indemnified party ceases to act in the capacity at the time the liability or
expense is paid or incurred and regardless of the identity of the party bringing
the claim or action. Reasonable expenses incurred by an indemnified party in
connection with the foregoing matters, to the fullest extent permitted by law,
shall be paid or reimbursed by the Company in advance of the final disposition
of such proceedings. A Person shall not be denied indemnification hereunder
because such person had an interest in the action to which the indemnification
applies, if the Person is otherwise entitled to indemnity hereunder.


13.2          Limitation on Indemnification.  Notwithstanding Section 13.1
above, no Person shall be entitled to or shall receive indemnification in
respect to any matters that proximately result from the person’s fraud, bad
faith, gross negligence or willful misconduct or the person’s material breach of
this Agreement.


13.3          Indemnification on Successful Defense.  To the extent that the
Person entitled to indemnification is successful on the merits or otherwise in
defense of any action, suit, or proceeding referred to in Section 13.1, or in
the defense of any claim, issue or matter therein, the Company shall indemnify
the Person against the expenses, including attorney’s fees, actually and
reasonably incurred in connection therewith.


ARTICLE XIV
Investment Representations.


Each Member hereby represents and warrants to, and agrees with, the other
Members and the Company as set forth below.


14.1.         Preexisting Relationship or Experience.  Such Member has a
preexisting personal or business relationship with the Company or the Manager,
or by reason of such Member’s business or financial experience, such Member is
capable of evaluating the risks and merits of an investment in the Company and
of protecting such Member’s its own interests in connection with this
investment.


14.2.         No Advertising.  Such Member has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
article or any other form of advertising or general solicitation with respect to
the sale of the Membership Interest.


14.3.         Investment Intent.  Such Member is acquiring the Membership
Interest for investment purposes for such Member’s own account only and not with
a view to or for sale in connection with any distribution of all or any part of
the Membership Interest.  No other Person will have any direct or indirect
beneficial interest in or right to the Membership Interest.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE XV
RBT Right of First Offer and Option.


15.1          New Rice Bran Business. If WONA or any of its Affiliates
(collectively “WONA Affiliates”) decides to directly or indirectly, produce,
manufacture, sell or otherwise commercialize any new products relating to rice
bran or derivatives of rice bran using Licensed IP from RBT in China including
Hong Kong and Macau (“Territory”) (such activities collectively, “New Rice Bran
Business”), WONA shall grant to RBT a right to participate in that New Rice Bran
Business as described in this ARTICLE XV. For the avoidance of doubt, “new
products relating to rice bran or derivatives of rice bran” shall exclude the
following products that are currently being produced by affiliates of WONA: (i)
rice bran oil, (ii) bulk stabilized rice bran for animal consumption, (iii) bulk
defatted rice bran for animal consumption, and (iv) any other rice bran related
businesses engaged in by WONA Affiliates    in the Territory as of the date of
this Agreement, in each case not using any of the intellectual property licensed
by RBT or the Company to WBRDC pursuant to the Licensed IP.


 (a)           Definitions.  For purposes of this ARTICLE XV, the following
terms shall have the meanings set forth below:


“IP Rights” means patents, patent applications and other statutory rights in
inventions, copyrights, database rights, trademarks, design rights, applications
for design rights, utility models and other similar or equivalent forms of
statutory protection.


“Know-How” means know-how, trade secrets, inventions, data, processes,
procedures, devices, methods, formulae and marketing and other information,
whether or not patentable.


“Technology” means the IP Rights and Know-How collectively.


“Licensed IP” means all Technology that is licensed to WBRDC or RBT pursuant to
any of the Sublicense Agreements, the Cross License Agreement or that is
associated with the Extruders.


“WONA Entity” means any WONA Affiliate established to engage in a New Rice Bran
Business that has only one class of capital stock.


15.2          Right of First Offer.  RBT shall have the right to participate in
any New Rice Bran Business in the Territory as provided in this Section 15.2.


 (a)            Notice of New Rice Bran Business.  Each time that a WONA
Affiliate decides to engage in a New Rice Bran Business, WONA shall provide
written notice to RBT (“WONA Notice”), which notice shall set forth (i) a
description of such new business, (ii) the estimate of any costs and expenses to
be incurred by that WONA Affiliate in establishing the business, including the
construction of any facility , (iii) the estimated time to complete any related
facility required for the commercial operations to commence, (iv) the nature of
products that will be manufactured and commercialized by that WONA Affiliate,
(v) an estimate of the operating cost, for the first two (2) years of that WONA
Affiliate’s commercial operations, (vi) the cost to incorporate the WONA Entity
and (vii) an offer by that WONA Affiliate to sell to RBT forty five percent
(45%) of the capital stock of that WONA Entity (“WONA First Offer Shares”).
 
 
32

--------------------------------------------------------------------------------

 
 
 (b)            RBT Right of First Offer.  RBT shall have the right to purchase
the WONA First Offer Shares (“RBT Right of First Offer”).  To exercise the RBT
Right of First Offer, RBT shall send to that WONA Entity within Sixty (60) days
after RBT receives the WONA Notice (“RBT Election Period”) (i) a written
election to accept the RBT Right of First Offer (“Election”), and (ii) an amount
equal to forty five percent (45%) of the cost to incorporate the WONA Entity to
start up that New Rice Bran Business.


 (c)            WONA Entity Charter and Governing Documents; Management. If RBT
makes an Election with respect to a WONA Entity, WONA Affiliate shall manage the
related WONA Entity, provided, however, that (i) RBT shall continue to hold
forty five (45%) of the single outstanding class of the WONA Entity’s capital
stock and (ii) the WONA Entity shall not engage in any transaction with any WONA
Affiliate (other than as shareholder of the WONA Entity) unless the terms and
conditions of such transaction, on an overall basis, are fair and reasonable to
the WONA Entity and are at least as favorable to the WONA Entity as those that
are generally available from Persons capable of similarly performing them and in
similar transactions between parties operating at arm's length. All other terms
and conditions of the charter and governing documents and agreements for the
WONA Entity and the RBT investment therein shall be agreed upon in good faith by
RBT and the WONA Affiliate applying commercially reasonable and customary terms
for a joint enterprise of this type.


15.3          Option to Purchase Shares.  If RBT notifies WONA of its intention
not to make an Election or does not make an Election with respect to a WONA
Entity during the RBT Election Period, RBT shall have the option to purchase
twenty five percent (25%) of the outstanding shares (“Option Shares”) of the
WONA Entity (“Option”).  RBT may exercise the Option at any time from the date
that RBT receives the WONA Entity Notice until the second (2nd) anniversary of
such date (“Option Period”). The exercise price (“Exercise Price”) of the Option
shall equal twenty five percent (25%) of the capital investment made in that
WONA Entity, including the cost to construct the facility plus interest
calculated at borrowing cost of Wilmar International Limited.  To exercise the
Option, RBT shall send a written exercise notice to WONA during the Option
Period, along with funds equal to the Exercise Price. Upon RBT exercising its
Option under this Section 15.6, RBT and WONA shall agree on commercially
reasonable and customary charter and governance provisions as provided in
Section 15.5.


15.4          Information.  WONA shall provide to RBT all information reasonably
requested by RBT relating to New Rice Bran Business or the WONA Entity to enable
RBT to decide whether to purchase WONA First Offer Shares or Option Shares.


15.5          WONA Entity.  The only business that the WONA Entity shall conduct
shall be a New Rice Bran Business in the Territory.


 
33

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
Miscellaneous.


16.1.         Entire Agreement.  Other than as provided in the Purchase
Agreement and the Sublicense Agreements regarding the rights of the Members,
this document constitutes the entire agreement between the parties with respect
to the subject matter herein, all oral agreements being merged herein, and
supersedes all prior representations with respect thereto.  Other than as
provided in the Purchase Agreement and the Sublicense Agreements, there are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties relating to the subject matter of this Agreement
that are not fully expressed herein.


16.2.         Interpretation.  All pronouns shall be deemed to refer to the
masculine, feminine, or neuter, singular or plural, as the context in which they
are used may require.  All headings herein are inserted only for convenience and
ease of reference and are not considered in the interpretation of any provision
of this Agreement.  Numbered or lettered articles, sections and subsections
herein contained refer to articles, sections and subsections of this Agreement
unless otherwise expressly stated.  In the event any claim is made by any Member
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular
Member or his or her counsel.


16.3.         Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.


16.4.         Notice.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third Business Day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.  Any such notice shall be delivered or addressed to the parties at
the addresses set forth below the party's signature to this Agreement or at the
most recent address specified by the addressee through written notice under this
provision.  Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.


16.5.         Amendment.  Except as specifically provided otherwise herein, the
provisions of this Agreement may be modified, in whole or in part, at any time
by written consent of all the Members.


16.6.         Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if the parties had all signed the same
document.  All counterparts shall be construed together and shall constitute one
agreement.


16.7.         Attorneys' Fees; Prejudgment Interest.  If the services of an
attorney are required by any party to secure the performance of this Agreement
or otherwise upon the breach or default of another party to this Agreement, or
if any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any Person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys' fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled.  Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.
 
 
34

--------------------------------------------------------------------------------

 
 
16.8.         Remedies Cumulative.  No remedy or election hereunder shall be
deemed exclusive but shall whenever possible be cumulative with all other
remedies at law or in equity.


16.9.         Succession.  Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of and be binding on the
successors and assigns of the respective parties.


16.10.       Specific Performance.  Each party's obligations under this
Agreement are unique.  The parties each acknowledge that, if any party should
default in performance of the duties and obligations imposed by this Agreement,
it would be extremely impracticable to measure the resulting
damages.  Accordingly, the nondefaulting party, in addition to any other
available rights or remedies, may sue in equity for specific performance, and
the parties each expressly waive the defense that a remedy in damages will be
adequate.


16.11.       Captions.  All paragraph captions are for reference only and shall
not be considered in construing this Agreement.


16.12.       Time.  Time is of the essence of this Agreement.


16.13.       Parties in Interest.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action against any party to this Agreement.


16.14.       Further Assurances.  The Members shall execute and deliver all such
further documents and instruments, and take all further actions as may be
necessary to consummate the transactions contemplated hereby.


16.15       Governing Law; Arbitration.  This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware without regard to
conflicts of laws principles.  Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof shall be settled by binding
arbitration administered by the International Chamber of Commerce in accordance
with its arbitration rules and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Claims shall be heard
by a single arbitrator. The place of arbitration shall be London, England and
the language of the arbitration shall be English.


[Remainder of page intentionally left blank]
 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Capital Contributions


Member
 
Total Initial Capital
Contributions
   
RBT
  $ 1,200,000 *  
Wilmar
  $ 1,200,000 *  



Percentage Interests


Member
 
Units
   
Percentage Interest
 
RBT
  500*     50%  
Wilmar
  500*     50%  
Total
  1,000     100%  



Initial Capital Accounts


Member
 
Initial Capital Accounts
(as of Effective Date)
   
RBT
  $ 1,200,000 *  
Wilmar
  $ 1,200,000 *  




 
* 
Reflects the transfer of 500 Units from RBT to Wilmar.

 
 
36

--------------------------------------------------------------------------------

 
 

MEMBERS   MANAGER      
RICEBRAN TECHNOLOGIES,
   
a California corporation
 
/s/ W. John Short
   
W. John Short, as Manager
By:
/s/ W. John Short
     
Authorized Signatory
 
Address:   6720 N. Scottsdale Road,
     
Suite 390
     
Scottsdale, AZ 85253

 
Address:                6720 N. Scottsdale Road,
Suite 390
Scottsdale, AZ 85253
 
WONA Inc,
 
a Delaware corporation
     
By:
/s/
   
Authorized Signatory
     
Address For Receiving Notices:
 
Kwek Ju-Yang (juyang@wilmar.com.sg)
 
c/o Wilmar International Limited
 
9 Kreta Ayer Road
 
Singapore 088985
 

 
SIGNATURE PAGE TO THE LIMITED LIABILITY COMPANY AGREEMENT:  RBT PRO, LLC
 
 
 37

--------------------------------------------------------------------------------

 